 
 
IV 
112th CONGRESS 
1st Session 
H. CON. RES. 4 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2011 
Ms. Kaptur submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the Supreme Court misinterpreted the First Amendment to the Constitution in the case of Buckley v. Valeo. 
 
 
That it is the sense of Congress that the Supreme Court misinterpreted the First Amendment to the Constitution in its decision in the 1976 case of Buckley v. Valeo because— 
(1)the decision failed to recognize that the unlimited spending of large amounts of money on elections has a corrosive effect on the electoral process not simply because of direct transactions between those who give large amounts of money and candidates and elected officials but because the presence of unlimited amounts of money corrupts the process on a more fundamental level; and 
(2)the decision failed to recognize other legitimate state interests which justify limiting money in campaigns, including the need to preserve the integrity of our republican form of government, restore public confidence in government, and ensure all citizens a more equal opportunity to participate in the political process. 
 
